—Order unanimously reversed on the law without costs and matter remitted to Livingston County Family Court for further proceedings in accordance with the following Memorandum: Family Court’s custody determination changing the primary physical custody of the parties’ youngest child from the mother to the father lacks a sound and substantial basis in the record (see, Fox v Fox, 177 AD2d 209, 211-212). The court acknowledged that there was a “lack of sufficient testimony to make an informed *868decision.” Thus, the court’s order must be reversed and the matter remitted to Livingston County Family Court to conduct further hearings as necessary on the custody petitions and to set forth the basis for its decision. (Appeal from Order of Livingston County Family Court, Purple, Jr., J.—Custody.) Present—Pine, J. P., Lawton, Hayes, Callahan and Boehm, JJ.